PER CURIAM:
JjWRIT NOT CONSIDERED. Untimely filed’pursuant ;to. La.S;Ot. Rule X § 5.
Relator'has now exhausted his-right to obtain'post-conviction relief in state court. Similar-to-federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the. filing of a second or. successive application only under the narrow circumstances provided- in La. C.Cr.P. art.. 930.4 and within the limitations period as set' out in La.C.Cr.P. art. 930.8: Notably, the Legislature in 2013 La. Acts 251 amended that article to make •the procedural bars against successive filings mandatory,,- Relator has filed an application for post-conviction relief in the District- Court, and the District Court’s ruling denying relief is now final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted his right to state collateral review. The District. Court is ordered to record a-- minute entry consistent with this per curiam.